MILLS, Judge.
The State contends the trial court erred in dismissing the first count of its information against appellees. We affirm.
The appellees were charged with the actual or constructive possession of in excess of 10,000 pounds of marijuana. They moved to dismiss the count pursuant to Rule 3.190(c)(4), F.R.Cr.P. The motions alleged that there was no showing that they ever had actual or constructive possession of the contraband.
The State filed a traverse and an amended traverse to each motion. The traverses failed to establish prima facie cases showing possession by any of the appellees; they failed to show that Oswald and Hen-nis aided or abetted Calabrese; and they failed to deny material facts.
None of the appellees was a passenger in the vehicle containing the marijuana; none had prior possession of the marijuana; none touched or unloaded the marijuana; there was no transfer of money; and the marijuana was seized on property not owned by appellees.
We affirm on authority of Ellis v. State, 346 So.2d 1044 (Fla. 1st DCA 1977).
THOMPSON and WIGGINTON, JJ., concur.